Title: Remarks & Observations—in Jan. [1769]
From: Washington, George
To: 




Jany. 4. Finishd measuring Corn in the Neck—total quantity 694 Barrels. About this time Muddy hole People began clearing Ground.
 


5. Began clearing Ground in the Neck. Mill People getting Rails to fence Corn field by Mr. Manleys.
 


9. Began to open the Avenue in front of the House in order to bring the Road along it.
 


10. Finishd gathering Corn at Doeg run Quarter. 242 Barrels.
A Very spewing frost among Wheat particularly in the little field at Doeg run. Note the consequence of this.


   
   spewing frost: Farmers now refer to this process, which lifts and injures the roots of plants, as “heaving.”




 


16. Began to open my New Road that is to cut the Bank down this side Hell hole.
 


18. Another Spewing frost.
 


22. The hound bitch Musick got out of her confinemt. & was lind by Pilot.
 


26. She was lined by Mr. Fairfax’s Hound Rockwood.
 


27. The black hound bitch Countess was lined by the above Dog Rockwd.
 


28. Countess was again lind by Rockwood.
This day recd. 505 Bushels of Oats from the Eastn. Shore for 500 that was put on board.


   
   The freight of the oats was £6 5s. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 287).



